MAYHAM, P. J.
There is no disputed, question of fact in this case. The whole case turns upon the construction to be given to the contract under which the cement was furnished by the plaintiff. The trial judge held that, as the plaintiff undertook to quarry, burn, *145and deliver the cement at the dock, he was by the terms of the contract required to do, at his own expense, all that was necessary to accomplish that purpose, and that, as it required wood and coal to prepare the cement, he was required, at his own expense, to furnish the same. His monthly deliveries of cement were therefore-properly charged in the receipts with the coal received of the defendant, and the considerations for the receipt were not open to examination. We think his interpretation of the contract was correct, and that he committed no error on the trial for which the judgment should be reversed. Ho opinion seems to be required. The judgment must be affirmed, with costs. All concur.